            CaseApplication
   AO 106A (08/18) 2:20-mj-05168-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    10/26/20
                                                                                    Means           Page 1 of 32 Page ID #:1


                                            UNITED STATES DISTRICT COURT
                                                                              for the
                                                                Central District
                                                             __________  Districtofof
                                                                                    California
                                                                                      __________

                      In the Matter of the Search of                            )
              (Briefly describe the property to be searched or identify the     )
                              person by name and address)                       )       Case No. 2:20-MJ-05168
       Three parcels (the SUBJECT APARTMENT                                     )
       PARCELS) located at 6732 Franklin Pl., Apartment                         )
       202, Los Angeles, CA 90028 (the SUBJECT                                  )
       PREMISES)                                                                )
                                                                                )
       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
         See Attachment A-2
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
              Code Section                                                                Offense Description
          21 U.S.C. §§ 841(a)(1), 846, 843(b)                                  Distribution and Possession with Intent to
                                                                               Distribute a Controlled Substance; Conspiracy;
                                                                               Unlawful Use of a Communication Facility


             The application is based on these facts:
                  See attached Affidavit
                        Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                     ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                              /s/
                                                                                                      Applicant’s signature

                                                                                           Special Agent Duane Vasquez, USPS OIG
                                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.
Date: ___________________
                                                                                                      Judge’s signature

City and state: Los Angeles, CA                                                     Honorable Steve Kim, U.S. Magistrate Judge
                                                                                                      Printed name and title

AUSA: Jenna Williams (x2690)
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 2 of 32 Page ID #:2



                            ATTACHMENT A-2
PARCELS TO BE SEARCHED

     The following parcels (the “SUBJECT APARTMENT PARCELS”),

which are currently being held by the building manager at the

672 Franklin Place, Los Angeles, California, which were

addressed to or found in the SUBJECT PREMISES and which fall

under the dominion and control of the person or persons

associated with the premises: three parcels, which were

delivered to HARRIS, found in the SUBJECT PREMISES, and which

have been secured by the owner in the manager’s office.




                                      iii
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 3 of 32 Page ID #:3



                              ATTACHMENT B
ITEMS TO BE SEIZED

     The following items are to be seized from the SUBJECT

PREMISES and SUBJECT PARCELS described in Attachments A-1, A-2,

and A-3, which constitute evidence, fruits, and

instrumentalities of violations of 21 U.S.C. §§ 841(a)(1)

(distribution and possession with intent to distribute a

controlled substance), 846 (conspiracy) and 843(b) (unlawful use

of a communication facility, including the mails, to facilitate

the distribution of a controlled substance):

            a.   Any controlled substance, controlled substance

analogue, or listed chemical;

            b.   Items and paraphernalia for the manufacturing,

distributing, packaging, sale, or weighing of controlled

substances, including scales and other weighing devices, labels,

plastic baggies, food saver sealing devices, heat sealing

devices, balloons, packaging materials, containers, and money

counters;

            c.   Items used in the packaging of currency for

consolidation and transportation, such as money-counting

machines, money wrappers, carbon paper, rubber bands, duct tape

or wrapping tape, plastic wrap or shrink wrap, and plastic

sealing machines;

            d.   United States currency over $1,000 or bearer

instruments worth over $1,000 (including cashier's checks,

traveler’s checks, certificates of deposit, stock certificates,

and bonds) (including the first $1,000), and records, documents,



                                       i
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 4 of 32 Page ID #:4



or information pertaining to, obtaining, possessing, using,

applications for, or transferring money over $1,000, such as

bank account records, cryptocurrency records and accounts;

          e.    Documents and records reflecting the identity of,

contact information for, communications with, or times, dates or

locations of meetings with co-conspirators, sources of supply of

controlled substances, or drug customers, including calendars,

address books, telephone or other contact lists, pay/owe

records, distribution or customer lists, correspondence,

receipts, records, and documents noting price, quantities,

and/or times when drugs were bought, sold, or otherwise

distributed; and

          f.    Contents of any calendar or date book; and

          g.    Documents or materials reflecting indicia of

possession or ownership.




                                      ii
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 5 of 32 Page ID #:5



                               AFFIDAVIT
I, Duane Vasquez, being duly sworn, declare and state as

follows:

                           I. INTRODUCTION
     1.    I am a Special Agent (“SA”) with the United States

Postal Service (“USPS”), Office of Inspector General, and have

been a Special Agent for over 18 years. My duties include the

investigation of illegal mailings and the receipt of controlled

substances, possession of which violates Title 21, United States

Code, Sections 841(a)(1), 843(b), and 844. I have participated

in the interdiction of illegal drugs shipped through the United

States Mail, and have received training in Marijuana

identification, criminal investigations, and narcotics

trafficking from the USPS, Office of Inspector General and the

Drug Enforcement Administration (“DEA”). I am currently assigned

to the United States Postal Inspection Service (“USPIS”), North

Texas Parcel Task force (“NTPTF”) as a Task Force Officer.

                       II. PURPOSE OF AFFIDAVIT
     2.    This affidavit is made in support of a search warrant

for residence of Sean HARRIS (“HARRIS”) located at 6732 Franklin

Pl, Apt. 202, Los Angeles, CA 90028 (the “SUBJECT PREMISES”),

three parcels (the “SUBJECT APARTMENT PARCELS”), delivered to

the SUBJECT PREMISES and in the custody of the manager of the

SUBJECT PREMISES, and three parcels (the “SUBJECT PARCELS”),

seized and in the custody of the United States Postal Inspection

Service (“USPIS”), described in Attachments A-1, A-2, and A-3,

for the items to be seized described in Attachment B, which are
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 6 of 32 Page ID #:6



the evidence, fruits, and instrumentalities of violations of 21

U.S.C. §§ 841(a)(1) (distribution and possession with intent to

distribute a controlled substance), 846 (conspiracy), and 843(b)

(unlawful use of a communication facility, including the mails,

to facilitate the distribution of a controlled substance), as

described more fully in Attachment B, which is also incorporated

by reference.

     3.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses. This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter. Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                   III. SUMMARY OF PROBABLE CAUSE
     4.   During the course of this investigation, the Sean
HARRIS Drug Trafficking Organization (“DTO”) has been identified

as a source of supply and distributor for methamphetamine,

marijuana, and prescription pill products utilizing the dark

web. It has been identified HARRIS can supply large quantities

of methamphetamine, marijuana and prescription pill products to

his purchasers on the dark web.

     5.   Investigation revealed that HARRIS would use

Commercial Mail Receiving Agencies (“CMRAs”) to facilitate the

receipt of supplies from his source of supply in California and



                                       2
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 7 of 32 Page ID #:7



international destinations using fictitious business names.

HARRIS would establish Private Mailbox (“PMB”) accounts at UPS

Stores in Texas and California as part of his narcotics

distribution scheme.

     6.   Through the use of Postal databases, Task Force

Officers (“TFOs”) identified approximately 8,400 mailings

suspected to contain methamphetamine, marijuana, and

prescription pills mailed by the HARRIS DTO to include receipt

of parcels containing methamphetamine and prescription pills.

     7.   On October 6, 2020, search warrants were executed on

three residences, a storage unit, and three CMRAs in Texas

related to the HARRIS DTO. The search warrants resulted in

discovery of large quantities of methamphetamine, marijuana and

prescription pills.     The searches also revealed information that

HARRIS maintained an apartment in Los Angeles, California (the

“SUBJECT PREMISES,” at which the “SUBJECT APARTMENT PARCELS”

were delivered), and rented a PMB at a UPS store near his

California residence (which led to the discovery of the “SUBJECT

PARCELS”).

                   IV. STATEMENT OF PROBABLE CAUSE

    A.    Background of Investigation
     8.   On or about March 9, 2020, TFOs of the NTPTF,

utilizing postal databases, identified and began investigating

numerous suspicious mailings originating from the Dallas – Fort

Worth area. The parcels were deemed as characteristic of those

containing narcotics and being linked to illegal dark web

activity. All the parcels listed a return address of “FOREVER



                                       3
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 8 of 32 Page ID #:8



STYLIST INC., 238 E JONES ST, SUITE 124, LEWISVILLE TX 75057.”

Further investigative inquiries established that FOREVER STYLIST

INC and the above listed address is fictitious.

     9.   On or about March 12, 2020, TFOs were provided a

Mailer History Report related to FOREVER STYLIST INC (“FOREVER

STYLIST”) for review. The report provided the first acceptance

scan where parcels mailed out by FOREVER STYLIST were processed

for delivery during the period of February 1, 2020 to March 7,

2020. A review of the first acceptance scan disclosed four

postal delivery units processed parcels for outbound shipments.

Three of these postal units, the Hurst Post Office, Hurst, TX

76053, the Rowlett Post Office, Rowlett, TX 75088, and the

Bardin Station, Arlington, TX 76018 had the highest number of

pieces processed during regular business hours.

     10. On or about March 13, 2020, TFOs identified one of

those mailings and coordinated to intercept the parcel. On March

18, 2020, TFOs obtained and executed a federal search warrant

for the parcel, USPS Priority Mail Parcel 9405 5368 9784 6415

0542 92, addressed from “FOREVER STYLIST INC., 238 E JONES ST,

SUITE 124, LEWISVILLE TX 75057” to “SHAWN NEVALA, 7505 NE 51ST

WAY, VANCOUVER WA 98662-6266,” which resulted in the seizure of

approximately 5 gross grams of a substance which field-tested

positive for methamphetamine.

     11. On or about March 13, 2020, a search of postal records

returned information on customers in the Dallas/Fort Worth

(“DFW”) area ordering USPS Priority Mail envelopes (USPS item

#EP14B) like those used by the mailer “FOREVER STYLIST INC.”



                                       4
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 9 of 32 Page ID #:9



On this date, review of the records provided a detailed report

of customers ordering the above type envelopes. Three customers

ordered large quantities of item #EP14B, but one did not list a

business name, and instead listed an individual’s name: Nicole

VANDERSTORM. Review disclosed VANDERSTORM, residing at 4522

Abbott Ave., Apt. 8, Dallas, TX 75205, placed 10 orders for USPS

Priority Mail envelope item #EP14B during the month of October

2019. Each order consisted of 800 pieces of the above referenced

items for a total of 8,000 pieces.

    B.    Investigators Identify HARRIS
     12. On or about March 18, 2020, TFOs conducted

surveillance at the Rowlett Post Office, 3412 Enterprise,

Rowlett, TX related to the suspicious mailings by fictitious

business “FOREVER STYLIST.” On this date, an unknown, white male

wearing a leather jacket and spiked bleached hair dropped off a

cardboard box and a Walmart grocery bag containing 58 pieces of

mail matching the shipper “FOREVER STYLIST” bearing PC Postage

permit number C26321. The empty cardboard box was affixed with a

shipping label addressed to Nicole VANDERSTORM for postal

supplies shipped to her by the USPS. Review of the mailings

disclosed that ten of the fifty Priority Mail envelopes (the

other eight were Priority Mail Express envelopes) listed the

shipper name “PENNY 4 THOUGHTS, 12888 FISH RD., STE. 274, BALCH

SPRINGS, TX 75254.”

     13. On or about March 19, 2020, open source social media

review identified Nicole VANDERSTORM’s Facebook and Instagram

accounts. Review of Instagram identified an individual Sean



                                       5
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 10 of 32 Page ID #:10



HARRIS (@versacesean) who matched the image of the person

mailing parcels at the Rowlett Post Office on March 18, 2020.

The photo was confirmed by the postal clerk who received the

parcels and matched to surveillance video from the post office.

      14. On or about March 20, 2020, technical surveillance

equipment was installed at the Hurst Post Office, Hurst, TX to

capture video of a suspected narcotics mailer. The installation

consisted of an inside covert camera to capture the suspected

narcotics mailer at the inside collection mailbox and inside
retail lobby area.

      15. On or about March 22, 2020, TFOs obtained public

records from the Texas Secretary of State which disclosed that

HARRIS registered a business as a non-profit named “RECYCLE FOR

AMERICA.” Review of the records established that Sean HARRIS,

Nicole VANDERSTORM, and Mary MCINTYRE are listed as Directors of

the above-named entity, which was founded on December 27, 2019.

      16. On or about March 23, 2020, TFOs obtained information

that HARRIS rented Private Mailbox (“PMB”) 482 at Eagle Postal
Center 11, 4101 W. Green Oaks, Suite 350, Arlington, TX. Review

of the Postal Service form 1583, Application for Delivery of

Mail Through Agent completed by HARRIS disclosed he completed

and signed the form on November 2, 2018. Further review

disclosed HARRIS received numerous parcels via the USPS, FedEx,

DHL, and UPS for the period November 18, 2018 to March 23, 2020.

Review of the report disclosed source countries of mail were

arriving from Germany, India, Singapore, Great Britain, China,

and the United Arab Emirates. TFOs received additional



                                        6
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 11 of 32 Page ID #:11



information that on or about March 2019, HARRIS had a parcel

addressed to him seized by Customs and Border Protection and

found to contain approximately 2.7 gross grams of

methamphetamine.

      17. On or about March 31, 2020, TFOs conducted

surveillance of HARRIS at 5030 Savannah Club Drive, Apt. 14102,

Arlington, TX. TFOs learned that the above address was the

residence of Mary MCINTYRE, HARRIS’s mother. On this date,

HARRIS was observed coming and going from a rented White Jeep

Cherokee parked in front of the apartment unit next to a white

Mazda 5, bearing Missouri license plate PM6-E6A registered to

HARRIS and MCINTYRE. During surveillance HARRIS was observed

walking from the apartment building with a white trash bag in

his hand and placing it into the nearby dumpster. After HARRIS

departed the area, TFOs recovered the white trash bag and found

items and mail remnants related to similar packaging used by

HARRIS to mail narcotics. Several used Avery labels used to

print PC Postage were found along with strips with numerical and

letter writing such as “7M” along with notes containing dates

and numbers.

      18.      On or about April 1, 2020, TFOs obtained

information from a bail bond company in Dallas, TX that secured

a bond for HARRIS related to assault on Nicole VANDERSTORM.

Review of records disclosed that HARRIS enlisted the assistance

of an acquaintance, Michael PEARSON, residing at 6113 Jessica

Way, Rowlett, TX to co-sign his bond. While on bond HARRIS was

also required to check-in weekly via an application installed on



                                        7
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 12 of 32 Page ID #:12



his cell phone with the bond company. Review of the check-ins

disclosed HARRIS would check-in from VANDERSTORM and PEARSON’s

residences.

      C.   Law Enforcement Seizes Packages Shipped by Multiple
           Fictitious Entities Linked to HARRIS or Addressed to
           HARRIS Containing Methamphetamine and Other Controlled
           Substances
      19. On or about April 3, 2020, the Postmaster of the Hurst

Post Office, Hurst, TX notified TFOs that five parcels bearing

the name “FOREVER STYLIST INC” were deposited into the inside

collection mailbox. TFOs had alerted the Postmaster to review

outgoing mail deposited by “FOREVER STYLIST INC” at the Hurst

Post Office. On this date, one of these mailings, a parcel

addressed to Mike Ritter destined to 1260 Wildwood Lakes Blvd.,

Apt. 306, Naples, FL 34104-5802 bearing tracking number 9470

1368 9784 6474 8393 31 was seized. On or about April 8, 2020,

TFOs obtained and executed a federal search warrant for the

seized parcel ending in 9331, which resulted in the seizure of

approximately 5 gross grams of a substance which field-tested

positive for methamphetamine.

      20. On or about April 10, 2020, TFOs conducted

surveillance of HARRIS. TFOs observed HARRIS visit the Eagle

Postal Center located at 4101 W Green Oaks BLVD STE 305,

Arlington, TX 76016. TFOs had previously identified PMB #482 at

this location as belonging to HARRIS. While at the Eagle Postal

Center, HARRIS picked up multiple parcels. One of those parcels,

mailed to HARRIS from California, was suspected by TFOs to

contain methamphetamine due to characteristics of the parcel




                                        8
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 13 of 32 Page ID #:13



consistent with drug parcels. HARRIS then left the Eagle Postal

Center and drove directly to MCINTYRE’s apartment. TFOs observed

HARRIS unload a large cardboard box from his vehicle and take it

into the apartment. Approximately two hours later, TFOs observed

HARRIS load boxes into his vehicle and depart the apartment

complex. TFOs maintained surveillance of HARRIS and followed him

directly to the Hurst Post Office located at 825 Precinct Line

RD, Hurst, TX 76053. TFOs observed HARRIS remove a large

cardboard box from his vehicle and enter the post office. TFOs

recovered and documented 43 parcels that were mailed by HARRIS

at the Hurst Post Office. All the parcels listed a return

address of “FOREVER STYLIST INC., 238 E JONES ST, SUITE 124,

LEWISVILLE TX 75057.” TFOs retained two of the parcels in order

to confirm their contents and returned the remaining parcels to

the mail stream. Continuing on this date, TFOs followed HARRIS

to VANDERSTORM’s residence where he was observed entering her

apartment with a black bag. TFOs obtained and executed federal

search warrants on both parcels and seized approximately 11

gross grams of a substance with an appearance consistent with

marijuana, and approximately 8 gross grams of a substance which

field-tested positive for methamphetamine from the parcels

mailed by HARRIS.

      21. On April 10, 2020, TFOs identified another parcel in

the mail stream consistent with the parcel HARRIS picked up from

the Eagle Postal Center on that same date which was mailed from

California. TFOs intercepted the parcel and observed it was

addressed to “Sean Harris, 4101 W Green Oaks Blvd # 305-482,



                                        9
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 14 of 32 Page ID #:14



Arlington TX 76016.”      TFOs obtained and executed a federal

search warrant on the parcel, which resulted in the seizure of

approximately 664.27 gross grams of a substance which field-

tested positive for methamphetamine.

      22. On or about April 20, 2020, TFOs, while working in an

undercover capacity, made contact with and delivered postal

shipping supplies to Nicole VANDERSTORM at 4522 Abbott Ave., Apt

8, Dallas, TX 75205. During the delivery, VANDERSTORM advised

that her boyfriend (HARRIS) ordered supplies through her postal

account on USPS.com. TFOs engaged VANDERSTORM in conversation

where she stated “we’re trying to get there” in reference to

building their shipping business. On this date, TFOs maintained

surveillance of VANDERSTORM’s residence and later observed

HARRIS arriving in a white Ford Mustang bearing TX license plate

number MZP-5262. TFOs observed HARRIS loading the postal

supplies into the vehicle.

      23. Continuing on this date, TFOs maintained surveillance

of HARRIS and observed HARRIS visit a Public Storage facility

located at 5342 E Mockingbird LN, Dallas, TX 75206. HARRIS

removed a large amount of USPS shipping supplies from his

vehicle and placed them inside a storage unit. The USPS supplies

transported by HARRIS were consistent with the packaging of

parcels seized throughout the investigation by TFOs which

contained narcotics. TFOs learned that HARRIS previously

acquired the storage unit on December 20, 2019.

      24. On or about April 22, 2020, TFOs conducted a trash

pull at 6113 Jessica Way, Rowlett, TX related to HARRIS. At the



                                       10
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 15 of 32 Page ID #:15



above address, the white Ford Mustang bearing TX license plate

number MZP-5262 was observed parked in driveway. Also observed

on the curbside in front of 6113 Jessica Way were two trash

containers. The trash yielded a Priority Express Mail envelope

bearing tracking number EJ013084891US listing shipper address as

“Jeff BURNS, PO Box 71352, Tuscaloosa, AL 35407” addressed to

“Sean HARRIS 4101 W Green Oaks Blvd, #305-482, Arlington, TX

76016.”

      25. On or about April 23, 2020, TFOs received a Mail

Volume Report related to suspected narcotics mailings inbound to

the Dallas Fort Worth Area from California. During review of the

report information, a parcel bearing tracking number 9505 5131

8112 0112 2973 26 was identified going to a CMRA UPS Store

located at 8301 Lakeview Pkwy, Ste. 111, Rowlett, TX 75088.

Further review of postal records disclosed the above parcel was

addressed to “PROTOCOL NETWORKING LTD”, PMB 156 at the UPS

Store. TFOs were aware HARRIS received a parcel at his other

CMRA Eagle Postal in Arlington, TX from the same shipper

previously that contained methamphetamine. On this date, TFOs

obtained records from the UPS store in Rowlett, TX, Postal

Service (PS) form 1583, Application for Delivery of Mail Through

Agent and Mailbox Service Agreement for PMB 156. Review

disclosed that PMB was rented by Sean HARRIS on April 16, 2020

in which he listed his company name as “Protocol Networking

Limited.” Harris provided his home address as 6117 Jessica Way,
Rowlett, TX 75089. TFOs have knowledge that HARRIS resides at

6113 Jessica Way, Rowlett, TX 75088. TFOs are aware that HARRIS



                                       11
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 16 of 32 Page ID #:16



uses fictitious addresses and/or information when completing

applications to hide his residence. The UPS Store also provided

video of HARRIS receiving a parcel from known mailer Jeff BURNS

in Tuscaloosa, AL on April 22, 2020.

      26. On or about April 29, 2020, TFOs received the DEA

Southwest Laboratory test results for the seizure of 664.27

gross grams of methamphetamine from HARRIS. The DEA lab report

revealed a 98 percent substance purity for methamphetamine

hydrochloride.

      27. On or about May 6, 2020, TFOs conducted another trash

pull at 6113 Jessica Way, Rowlett, TX 75088. On this date, TFOs

observed several postal supplies stacked at the front door of

the residence. Observed on the curbside in front of 6113 Jessica

Way were two trash containers, which TFOs pulled the contents.

Review of the trash yielded a Priority Express Mail envelope

bearing tracking number EJ327097479US listing the shipper

address as “Jeff BURNS Tuscaloosa, AL 35407” addressed to

“PROTOCOL NETWORKING LIMITED, 8301 Lakeview Pkwy, Suite 111-156,

Rowlett, TX 75088.” Also recovered was an Office Depot receipt

along with an Epson Ink cartridge box, Avery Label shipping

labels number 8168 envelope, and a clear baggie labeled in red

ink “Strawberry Lemonade14.21.” The red ink lettering is

consistent with markings found on seized parcels mailed by

HARRIS.

      28. On or about May 7, 2020, TFOs were alerted to a parcel

bearing tracking number 9405 5368 9784 6614 8037 38, mailed by

“Hanging Beauty LLC 2751 Dove Loop RD, Grapevine, TX 76051.”



                                       12
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 17 of 32 Page ID #:17



The parcel was mailed to “Hyun MARTIN 1221 N Watson Rd., Room

#171, Arlington, TX.” TFOs learned that HARRIS began using a new

shipper name of HANGING BEAUTY LLC. On this date, the parcel was

intercepted. TFOs obtained and executed a federal search warrant

for the parcel and seized approximately 8 gross grams of a

substance which field-tested positive for methamphetamine.

      29. On or about May 10, 2020, TFOs were alerted to a

parcel mailed by Jeff BURNS, Tuscaloosa, AL to “PROTOCOL

NETWORKING LIMITED 8301 Lakeview Pkwy., Ste. 11-156, Rowlett, TX

75088” bearing tracking number 9505 5116 5721 0129 3915 21. On

this date, the parcel was intercepted. TFOs obtained and

executed a federal search warrant and seized approximately

$2,600 in U.S. currency from the parcel.

      30. On or about May 19, 2020, TFOs received notification

from Eagle Postal 4101 W Green Oaks, #305, Arlington, TX 76016

that Harris received a FedEx parcel bearing tracking number

392919631199 from Jeffrey Carleton Burns 486 Saddle Club Rd,

Jacksonville, AL 36265. TFOs learned that BURNS started sending

HARRIS parcels via FedEx which are suspected of containing U.S.

currency. TFOs believe BURNS began using FedEx after the seizure

of $2,600 in U.S. currency from the USPS parcel.

      31. On or about May 28, 2020, TFOs served a subpoena on

Public Storage located 5342 E. Mockingbird Lane, Dallas, TX

related to HARRIS, VANDERSTORM, and PEARSON. TFOs obtained

records that confirmed HARRIS is renting a 5 x 8 storage unit

A024 under account #52413137 since December 20, 2019. TFOs

reviewed the rental application and found that HARRIS listed



                                       13
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 18 of 32 Page ID #:18



6113 Jessica Way, Rowlett, TX 75089 as his address. HARRIS

listed Mary MCINTYRA (MCINTYRE) as his emergency contact. On

this date, TFOs learned from the property manager that on or

about March 14, 2020 HARRIS was contacted regarding a liquid

that was leaking from his storage unit. TFOs were allowed to

view the outside of HARRIS’s storage unit A024 and view the

liquid spill within the walkway and common area. The liquid

appeared to have stained the concrete leaving a white

discoloration that ran into other units. TFOs had previously

followed HARRIS to this location where he was observed storing

postal supplies.

      32. On June 27, 2020, TFOs received information that

HARRIS was driving a silver Ford Mustang rental vehicle. Further

investigation revealed the vehicle was previously rented by

HARRIS on June 4, 2020. HARRIS provided his Colorado driver’s

license as proof of identity when applying for the rental

vehicle.

      33. On or about July 7, 2020, TFOs received information

from the Hurst Post Office that a parcel bearing the shipper

name “Health’N Wellness” holding parcel tracking number 9470

1368 9784 6858 6209 44 was deposited into the inside collection

mailbox by a known narcotics mailer (HARRIS). Continuing on July

13, 2020, TFOs were alerted that 2 parcels bearing the shipper

name “Centennial Solutions LTD” holding parcel tracking number

9405 5368 9784 6879 7445 31 and “Mallon Park Beauty” holding

parcel tracking number 9405 5368 9784 6879 5556 56 were

deposited into the inside collection mailbox by HARRIS. On July



                                       14
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 19 of 32 Page ID #:19



14, 2020, law enforcement took possession of the three parcels.

On July 17, 2020, TFOs obtained and executed a federal warrant

on each of the parcels. TFOs found parcels ending in 0944 and

4531 each contained 9 gross grams and 5 gross grams of

methamphetamine, respectively. The parcel ending in 5656

contained approximately 11 gross grams of a green, leafy

substance with an appearance consistent with marijuana.

      34. On or about July 23, 2020, TFOs completed a review of

video surveillance conducted at 6113 Jessica Way, Rowlett, TX

75088 for the period of May 8, 2020 to June 6, 2020. TFOs were

monitoring the activities at this address related to HARRIS and

PEARSON. Surveillance disclosed that HARRIS was observed on

several occasions carrying a brown box and grocery bags from the

residence and placing them into his rented vehicle or a white

Chrysler 200 bearing Rhode Island license plate number JK-891,

belonging to VANDERSTORM. Further review established that HARRIS

resided at 6113 Jessica Way and would often be seen outside with

PEARSON in the driveway. The brown box and grocery bags seen in

the surveillance video were consistent with the items HARRIS was

seen carrying when depositing narcotics parcels at the Rowlett

Post Office and Hurst Post Office. During this period of

surveillance, TFOs observed a pattern of activity by HARRIS

suggesting he was residing at this location. These activities

include arriving at the residence in the evenings, where his

vehicle would remain until the next day, when HARRIS would be

observed leaving the residence.




                                       15
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 20 of 32 Page ID #:20



      35. On or about July 27, 2020, TFOs conducted an

undercover delivery of a second order of postal shipping

supplies to Nicole VANDERSTORM. TFOs were alerted that

VANDERSTORM had placed an order for USPS shipping supplies,

which resulted in four boxes containing a total of 1,600 USPS

Priority Mail Flat Rate envelopes “EP14B” shipped to her. TFOs

had knowledge that the above referenced envelopes were the type

consistently used by HARRIS to ship and conceal narcotics

shipments. On this date, an undercover TFO made contact and

delivered the packages to VANDERSTORM at 4522 Abbott Ave., Apt.

8, Dallas, TX 75205. VANDERSTORM requested that the packages be

left outside her door. During this activity, VANDERSTORM’s

vehicle, a white Chrysler 200 bearing Rhode Island license plate

JK-891, was not observed at the apartment complex.

      36. On this date, TFOs learned that HARRIS rented PMB 173

at the UPS Store located at 4447 N Central EXPY, Ste. 110,

Dallas, TX 75205, which is located within several blocks of

VANDERSTORM’s residence on Abbott Ave. The UPS Store confirmed a

parcel from California had arrived for HARRIS on this date and

that HARRIS had been in to check his mail prior to the parcel

arriving that morning. The California parcel HARRIS was

expecting was from a known source of supply of methamphetamine

identified during the investigation. TFOs learned that HARRIS

had received approximately 13 parcels addressed to “PROTOCOL

NETWORKING LIMITED,” the business name he uses to receive

parcels shipped via USPS, FedEx, DHL, and UPS.




                                       16
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 21 of 32 Page ID #:21



      37. On or about August 8, 2020, TFOs were alerted by an

employee at the Hurst Post Office that a known narcotics mailer

deposited approximately 84 parcels bearing the business names

“Mallon Park Beauty” and “Centennial Solutions LTD.” The

employee observed an elderly female fitting the description of

Mary MCINTYRE depositing the parcels into the inside collection

mailbox. TFOs were provided with a photo of a white Mazda 5

bearing Missouri license plate number PM6E6A. TFOs conducted an

inquiry and confirmed the Mazda 5 was registered to MCINTYRE and

HARRIS. Video surveillance cameras at the Hurst Post Office

captured MCINTYRE depositing the parcels into the collection

mailbox.

      38. On August 12, 2020, TFOs received information that

HARRIS was driving a silver Jeep Wrangler rental vehicle.

Further investigation revealed the vehicle was previously rented

by HARRIS on August 10, 2020. HARRIS provided his Colorado

driver’s license as proof of identity when applying for the

rental vehicle. TFOs also identified HARRIS via video

surveillance as the individual who was physically in the rental

facility completing the application for the rental vehicle.

      39. On or about August 12, 2020, TFOs also obtained

information from The UPS Store located at 4447 N Central EXPY

STE 100, Dallas, TX 75205 regarding a PMB rented by HARRIS on

June 3, 2020. TFOs obtained the application for PMB 173, which

showed that HARRIS provided his Colorado driver’s license as

proof of identity when applying for the PMB. TFOs also

identified HARRIS via video surveillance as the individual who



                                       17
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 22 of 32 Page ID #:22



was physically in the store completing the application for PMB

173.

       40. On or about August 18, 2020, a representative of EZ

Out Bail Bonds (the bond holder of a bail bond for HARRIS

relating to a domestic violence charge from July 2019) made

contact with HARRIS on his cell phone. In addition, on this

date, HARRIS completed a mobile check-in with EZ Out Bail Bonds

utilizing this number. As part of the mobile check-in process,

the user must submit photos of him/herself as proof of identity.

TFO’s confirmed the submitted photos were of the individual

identified as HARRIS and the GPS location disclosed, he was at

VANDERSTORM’s apartment in Dallas, TX.

       41. On or about September 18, 2020, the Affiant verified

through employees at Eagle Postal Center, Arlington, TX, the UPS

Store, Rowlett, TX and the UPS Store in Dallas, TX that HARRIS

continuous to receive parcels at his rented PMBs.

       42. On or about September 30, 2020, TFOs executed a

federal search warrant on a USPS Priority Mail parcel bearing

tracking number 9405 5368 9784 6115 4797 84 in connection with

an ongoing investigation into the drug trafficking activities of

HARRIS and MCINTYRE. Approximately 7 gross grams of (10 tablets)

of blue colored tablets labeled as Sildenafil 100 mg (Cenforce

100) was seized from the parcel. The presumptive Sildenafil

tablets were concealed inside a USPS Priority Mail cardboard

envelope, which was located inside a blank DVD case, and

secreted inside a yellow bubble mailer.




                                       18
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 23 of 32 Page ID #:23



      43. Through further investigation, TFOs were able to

determine that Sean HARRIS and Mary MCINTYRE are the individuals

mailing parcels containing narcotics from multiple post offices

around the DFW area. To date, mailings associated with the

HARRIS DTO are estimated to be approximately 8,400 throughout

the United States using various fictitious shipper names and

addresses.

      D.   Agents Execute Federal Search Warrant on MCINTYRE,
           HARRIS, and VANDERSTORM’s Residences and Seize
           Methamphetamine, Marijuana, and Assorted Pills, As
           Well As Evidence Linking Further Drug Trafficking
           Activities to the SUBJECT PREMISES, the SUBJECT
           APARTMENT PARCELS, and the SUBJECT PARCELS in Los
           Angeles, California
      44. On or about October 6, 2020, TFOs executed a federal

search warrant at the residence of Mary MCINTYRE and her son

Sean HARRIS, located at 5030 Savannah, Apt. 14102, Arlington,

TX, related to her involvement in drug trafficking activities

involving the U.S. Mail. During a search of MCINTYRE’s

apartment, agents seized packaging supplies, parcels, electronic

devices, approximately 1,461 gross grams of presumptive

methamphetamine, 1,199 gross grams of presumptive marijuana, and

713 gross grams of assorted pills. One item of interest found

during the search was a brown box with brown tape labeled

“LATVIJAS PASTS” shipped by Cloud Mining LTD, Skaistkaines 3, rm

50, Riga, Latvia to HARRIS’ CMRA PMB for PROTOCOL NETWORKING LTD

8301 Lakeview Pkwy, Suite 111-156, Rowlett, TX and secreted

inside a smaller brown box was approximately 40 packets of pills

labeled Sildenafil 100 mg (Cenforce 100) with each packet

containing 10 pills, each in a white and green box. A review of



                                       19
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 24 of 32 Page ID #:24



electronic evidence from MCINTYRE’s cell phone revealed HARRIS

acquired a new cell phone number of 323-514-0500 with a Los

Angeles area code where HARRIS indicated he wanted a number to

show his new residence.

      45. Continuing on this date, TFOs executed a federal

search warrant at 4522 Abbott Ave., Apt. 8, Dallas, TX 75205 at

the residence of Nicole VANDERSTORM related to her involvement

in drug trafficking activities along with her boyfriend Sean

HARRIS involving the U.S. Mail. During a search of VANDERSTORM’s

residence, approximately 88 gross grams of marijuana was found

along with electronic devices and other documents. One item of

interest found during the search was a lease agreement signed on

March 31, 2020 by HARRIS in Los Angeles, CA. Review of the lease

agreement revealed that HARRIS rented an apartment at 6732

Franklin Pl, #202, Los Angeles, CA (the SUBJECT PREMISES) for

the period April 17, 2020 to April 16, 2021.

      46. On or about October 6, 2020, TFO’s executed an arrest

warrant of Sean HARRIS in Denton, TX related to his drug

trafficking activities. HARRIS was arrested without incident and

a subsequent search incident to arrest resulted in the discovery

of narcotics, several credit cards and a business card for The

UPS Store #6310 located at 1905 N Wilcox, Los Angeles, CA 90068.

Review of the business card revealed a handwritten number 327 on

the front of the card.

      47. On or about October 8, 2020, USPS OIG agents conducted

inquiries at The UPS Store located at 1905 N Wilcox, Los

Angeles, CA 90068, which revealed that HARRIS rented PMB #327.



                                       20
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 25 of 32 Page ID #:25



Further review of records obtained established that HARRIS

listed himself as the holder and disclosed his new business name

as “DARK STAR SYSTEMS LTD” (“Dark Star Systems”). Agents learned

that three parcels were being held for Dark Star Systems at this

location from international destinations (the “SUBJECT

PARCELS”). Two parcels received were shipped via DHL from

Riyadh, Saudi Arabia and one parcel was received from Riga,

Latvia. The parcel from Riga, Latvia was packaged in a brown box

with brown tape labeled “LATVIJAS PAST” and labeled similar to

the parcel found during the search of MCINTYRE’s residence

containing Sildenafil 100 mg (Cenforce 100) pills. The affiant

is aware that HARRIS was using several CMRA’s (UPS Stores in

Rowlett, TX and Dallas, TX and Eagle Postal Centers in

Arlington, TX) to receive narcotics using fictitious business

names. The parcels listed below were seized on October 14, 2020

from the UPS Store at 905 N Wilcox, Los Angeles, CA 90068:

           a.    SUBJECT PARCEL 1: USPS parcel for Dark Star

Systems LTD bearing Latvia Post tracking number RS340508797LV

           b.    SUBJECT PARCEL 2: DHL parcel for Dark Star

Systems LTD bearing tracking number 1600336161; and

           c.    SUBJECT PARCEL 3: DHL parcel for Dark Star

Systems LTD bearing tracking number 1600334002.

      48. On this same date, USPS OIG agents contacted the

building manager at 6732 Franklin Pl, Los Angeles, CA regarding

the leased apartment unit #202 (the SUBJECT PREMISES) belonging

to HARRIS. The manager confirmed that HARRIS rented the

apartment, but no one has been seen coming and going. Only two



                                       21
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 26 of 32 Page ID #:26



deliveries have been received and are currently being held in

the manager’s storage for HARRIS. One item was a parcel that was

received torn open and the contents appear to be a briefcase.

The other item is a mattress that was delivered for HARRIS.

      49. On October 19, 2020, the building owner of 6732

Franklin Pl, Los Angeles, CA contacted me regarding telephone

and email communication received from Nicole VANDERSTORM related

to apartment #202 leased to HARRIS. The owner advised that

VANDERSTORM called and sent an email advising that she has Power

of Attorney for HARRIS to terminate the lease agreement.

According to the manager, VANDERSTORM conveyed that HARRIS was

relinquishing ownership of apartment #202 and that she would

forward a copy of the Power of Attorney. To date, the owner

advised no Power of Attorney has been received. The owner

advised that he entered apartment #202 based on VANDERSTORM’s

communication and found the apartment contained two FedEx

parcels and no furniture. The FedEx parcels have been secured by

the owner in the manager’s office for HARRIS (collectively with

the parcel containing what appeared to be a briefcase reference

above, the “SUBJECT APARTMENT PARCELS”).

      50. Based on all the above, I believe there is evidence of

prior and ongoing drug trafficking activity at 6732 Franklin Pl,

Apartment #202, Los Angeles, CA (the SUBJECT PREMISES), as well

as in the following SUBJECT PARCELS:

           a.    SUBJECT PARCEL 1: USPS Parcel bearing tracking

number RS340508797LV addressed to Dark Star Systems (seized from

HARRIS’s UPS PMB #327);



                                       22
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 27 of 32 Page ID #:27



           b.    SUBJECT PARCEL 2: DHL Parcel bearing tracking

number 1600336161 addressed to Dark Star Systems (seized from

HARRIS’s UPS PMB #327); and

           c.    SUBJECT PARCEL 3: DHL Parcel bearing tracking

number 1600334002 addressed to Dark Star Systems (seized from

HARRIS’s UPS PMB #327).

   V. TRAINING AND EXPERIENCE ON DRUG TRAFFICKING CONSPIRACIES
      51. Based upon my training, experience, and participation

in other narcotics investigations and my extensive discussions

with experienced agents of the USPIS, DEA, HSI, and local law

enforcement agencies, I know that people who deal in illegal

controlled substances share various combinations of common

characteristics, which are listed as follows:

           a.    Significant narcotics traffickers and

distributors of controlled substances, such as methamphetamine

and marijuana products, frequently maintain on hand large

amounts of United States (U.S.) currency in order to maintain

and finance their narcotics business;

           b.    Narcotics traffickers maintain books, records,

receipts, notes, ledgers, airline tickets, money orders, and

other papers relating to the transportation, ordering, sale, and

distribution of controlled substances; furthermore, I know the

aforementioned books, records, receipts, notes, ledgers, etc.

are generally maintained where the traffickers have easy and

ready access to them, including in their residences, businesses,

and automobiles; I know narcotic traffickers will often maintain




                                       23
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 28 of 32 Page ID #:28



the aforementioned books, records, receipts, notes, ledgers,

etc. using electronic devices, including cell phones;

           c.    It is common for significant dealers to secrete

contraband, including controlled substances (methamphetamine and

marijuana products), in secure locations within their

residences, businesses, and automobiles for ready access and to

conceal the same from law enforcement authorities;

           d.    Persons involved in significant drug trafficking

conceal in their residences, businesses, and automobiles, large

amounts of currency, financial instruments, precious metals,

jewelry, and other items of value and/or proceeds of drug

transactions and evidence of financial transactions relating to

obtaining, transferring, secreting, or spending large sums of

money derived from narcotic trafficking activities;

           e.    When drug traffickers amass proceeds from the

sale of drugs, the drug traffickers often attempt to legitimize

these profits, or otherwise conceal them from discovery by law

enforcement officers. To accomplish these goals, drug

traffickers often use different techniques, including, but not

limited to, foreign and domestic banks and their attendant

services, securities, cashier’s checks, money drafts, letters of

credit, brokerage houses, the purchase of real estate, as well

as shell corporations and business fronts to conceal the true

ownership and illegal source of the proceeds;

           f.    Narcotics traffickers commonly maintain books or

papers that reflect names, addresses and/or telephone numbers of

their associates in the trafficking organization;



                                       24
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 29 of 32 Page ID #:29



           g.    Narcotics traffickers take, or cause to be taken,

photographs of them, their associates, their property, and their

product. These traffickers usually maintain these photographs in

their possession;

           h.    Narcotics traffickers usually keep paraphernalia

for packaging, cutting, weighing, and distributing narcotics;

and these paraphernalia include, but are not limited to, scales,

plastic bags, cutting agents, and other devices used for

packaging, to aid in the concealment of the drug for its

distribution;

           i.    The courts have recognized that unexplained

wealth is probative evidence of crimes motivated by greed,

including trafficking in controlled substances;

           j.    Dealers in narcotics often keep firearms,

magazines, ammunition, and other weapons in their residences,

businesses, and automobiles to safeguard supplies of drugs and

the fruits of narcotics dealings;

           k.    Drug traffickers often operate under assumed

names in order to conceal their true identities from law

enforcement officers and, in so doing, acquire property,

services, and personal identification (such as driver’s licenses

and birth certificates) under their assumed or alias names and

that they maintain such documents in evidence of their false

identities in their residences, businesses, and automobiles

together with evidence of their true identities;

           l.    Drug traffickers commonly conceal their

activities from members of the public by transacting their



                                       25
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 30 of 32 Page ID #:30



business in a covert manner and frequently conducting their

business during the nighttime hours when darkness helps conceal

their activities;

           m.    Major drug traffickers commonly conduct a

significant amount of their business by using cellular

telephones and normally make frequent calls to direct,

supervise, and coordinate their activities;

           n.    It is highly unusual for individuals primarily

engaged in drug trafficking activities to associate in their

businesses or social activities with others not engaged in the

same drug trafficking activities;

           o.    Drug traffickers commonly keep their stash of

controlled substances and currency proceeds separate and store

the same in multiple residences, businesses, and automobiles;

           p.    Drug traffickers maintain records using the

assistance of computers and other electronic communication

and/or data storage/processing devices. These computers and

electronic items commonly include computer hardware, computer

software, computer related documentation, and computer data

security devices. Moreover, based upon my         knowledge, training,

and experience, I know that searching and seizing information

from computers and other electronic data storage/processing

devices often requires agents to seize most or all electronic

storage devices (along with related peripherals), which commonly

includes handheld computers, electronic organizers, compact

discs, digital video discs, smart media cards, jump drives, zip

discs and floppy discs, to be searched later by a qualified



                                       26
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 31 of 32 Page ID #:31



computer expert in a laboratory or other controlled environment.

This is true because the great volume of information which can

be stored on computers can take weeks and evens months to sort,

and it would be impractical to attempt this type of data search

on site. Moreover, searching computer systems for criminal

evidence is a highly technical process requiring expert skill

and a properly controlled environment; and

           q.    Further, I know drug traffickers often maintain

many of the aforementioned items for long periods of time. For

example, drug traffickers will often maintain records associated

with their narcotics trafficking for several months, or even

years, because they need these records to efficiently operate

and organize their drug trafficking operation. As another

example, drug traffickers often maintain paraphernalia for

packaging, cutting, weighing, and distributing narcotics for

long periods of time because narcotics traffickers prefer not to

incur the expense of replacing these items on a frequent basis

and, further, some narcotics traffickers erroneously believe

that such items are not incriminating. In a final example,

narcotics traffickers often keep firearms, ammunition, and other

weapons for a long period of time because, likewise, they prefer

not to incur the expense of replacing these items on a frequent

basis and, further, some narcotics traffickers erroneously

believe that such items are not incriminating. Accordingly,

while some items (such as narcotics) remain at a narcotics

trafficker’s residence for a short period of time, many of the




                                       27
Case 2:20-mj-05168-DUTY Document 1 Filed 10/26/20 Page 32 of 32 Page ID #:32



items needed to operate a narcotics’ trafficking conspiracy are

maintained at a residence for several months and even years.



                              VI. CONCLUSION
      52. For all the reasons above, there is probable cause to

believe that the items described in Attachments A-1, A-2, and A-

3 contain evidence, fruits, and instrumentalities of violations

of 21 U.S.C. §§ 841(a)(1) (distribution and possession with

intent to distribute a controlled substance), 846 (conspiracy)

and 843(b) (unlawful use of a communication facility, including

the mails, to facilitate the distribution of a controlled

substance), as described in Attachment B.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
_________, 2020.




UNITED STATES MAGISTRATE JUDGE




                                       28
